DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed March 9, 2022.  Claims 1-10 are currently pending.

Examiner Note
The current Application claims 371 benefit to PCT/IB2016057366 filed December 5, 2016, which has two provisional applications. The first is 62/861150 filed July 12, 2016 and the second is 62/272367 filed December 29, 2015. Looking through the claims: Claims 5-10 are described in Provisional 62/272367 and 62/361150, therefore gets both dates. Claims 1 to 4 are only described in Provisional 62/361 150 filed July 12, 2016, therefore these claims only get the filing date of 62/361150. More specifically, the autonomous tracking of the object is not described.

Terminal Disclaimer
The terminal disclaimer filed on March 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/145309 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a digital camera as claimed comprising: more specifically in combination with a) a Wide camera that provides Wide images with a Wide resolution and a Wide field of view (FOVw), wherein the Wide camera includes a Wide lens with a Wide lens optical axis and a Wide image sensor with a width Ww and a height Hw, wherein Ww > Hw and wherein the Wide camera is configured to detect an object; and b) a folded Tele camera that provides Tele images with a Tele field of view (FOVt) smaller than the FOVw, wherein the Tele camera includes a Tele image sensor with a width Wt and a height Ht, wherein Wt > Ht, wherein Ht is parallel to the Wide lens optical axis, and wherein the Tele camera is configured to receive data about the object from the Wide camera and to perform autonomous FOVt tracking of the object.
Claims 2-4 are allowed because of their dependency on claim 1.
In regards to claim 5, the prior art of record individually or in combination fails to teach a digital camera as claimed comprising: more specifically in combination with a) a Wide camera that provides Wide images with a Wide resolution and a Wide field of view (FOVw), wherein the Wide camera includes a Wide lens with a Wide lens optical axis and a Wide image sensor with a width Ww and a height Hw, wherein Ww > Hw and wherein the Wide camera is configured to detect an object; and b) a folded Tele camera that provides Tele images with a Tele field of view (FOVt) smaller than the FOVw, wherein the Tele camera includes a Tele image sensor with a width Wt and a height Ht, wherein Wt > Ht, wherein Ht is parallel to the Wide lens optical axis, and wherein the digital camera is configured to capture simultaneously a Wide image and a Tele image, with the FOVt positioned at a first position within the FOVw.
Claims 6-10 are allowed because of their dependency on claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see arguments and amendments, filed March 9, 2022, with respect to claims 1-10 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878